            Case 1:19-mc-00026-JPO Document 26 Filed 04/24/20 Page 1 of 2




31 West 52nd Street | New York, NY 10019 | T 212.513.3200 | F 212.385.9010
Holland & Knight LLP | www.hklaw.com


James H. Power
+1 212-513-3494
James.Power@hklaw.com




April 24, 2020

Via ECF

Hon. J. Paul Oetken
U.S. District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

         Re:        In re Tatiana Akhmedova, Case No. 19-mc-26
                    Letter Request to Keep Case Open

Dear Judge Oetken:

        We are counsel for Applicant Tatiana Akhmedova (“Applicant” or “Ms. Akhmedova”) in
the above-captioned action. As this Court is aware, Applicant has filed in this action two requests
for orders permitting discovery in aid of certain foreign proceedings pursuant to 28 U.S.C. § 1782.
Your Honor granted those applications on January 18, 2019 and April 24, 2019, respectively. Dkts.
5, 11.

        This Court directed on January 7, 2020 that Applicant Ms. Akhmedova should advise the
Court by February 4, 2020 whether this case can be closed. On February 4, 2020 Ms. Akhmedova
requested that this case remain open in order for Ms. Akhmedova to determine whether a motion
to compel against subpoena target Y.Co NY Inc. (“Y.Co NY”) will need to be filed, and in order
to determine whether a supplemental application will be filed to obtain discovery from New York-
located banks for certain additional discovery targets. Dkt. 24. On February 7, 2020 this Court
granted the request and advised that Ms. Akhmedova should advise the Court on the status of the
case by April 24, 2020. Dkt. 25.

         Since Ms. Akhmedova’s last letter, she has continued to engage with Y.Co NY regarding
its production of documents, including certain confidentiality issues alleged by Y.Co NY. To date,
Y.Co NY has not made any disclosures pursuant to the subpoena served on it in this action.
Additionally, Ms. Akhmedova has identified additional discovery targets for which a supplemental
discovery application pursuant to 28 U.S.C. 1782 will be necessary in support of certain foreign
litigations.




Anchorage | Atlanta | Austin | Boston | Charlotte | Chicago | Dallas | Denver | Fort Lauderdale | Houston | Jacksonville | Lakeland
Los Angeles | Miami | New York | Orlando | Philadelphia | Portland | San Francisco | Stamford | Tallahassee | Tampa | Tysons
Washington, D.C. | West Palm Beach
         Case 1:19-mc-00026-JPO Document 26 Filed 04/24/20 Page 2 of 2


April 24, 2020
Page 2


        As a result of various delays related to CoVid-19, Ms. Akhmedova requests further time to
prepare and file the motions described above. Accordingly, she respectfully requests that this
action remain open for an additional 90 days to allow for the filing of a supplementary application
for discovery pursuant to 28 U.S.C. § 1782, and to continue consideration of whether a motion to
compel Y.Co NY is necessary.

       We thank the Court for its attention to this matter.

                                      Respectfully submitted,

                                      HOLLAND & KNIGHT LLP




                                      James H. Power
